     Case 1:19-cv-01190-DAD-HBK Document 14 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   TAYFUN KARAUZUM,                                 No. 1:19-cv-01190-DAD-HBK (HC)
11                      Petitioner,
12          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13   STEVEN “MIKE” MERLAK,
                                                      (Doc. No. 12)
14                      Respondent.
15

16          Petitioner Tayfun Karauzum is a former federal prisoner proceeding pro se and in forma

17   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was

18   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   Rule 302.

20          On May 12, 2020, the then-assigned magistrate judge issued findings and

21   recommendations recommending that the pending petition be dismissed as moot because

22   petitioner had been released from custody and placed on home confinement as of December 11,

23   2019.1 (Doc. No. 12.) The pending findings and recommendations were served on petitioner at

24   his address of record and contained notice that any objections thereto were to be filed within

25   thirty (30) days of service. (Id. at 3.) On May 27, 2020, the pending findings and

26
27   1
       Therein, the then-assigned magistrate stated that the Bureau of Prison’s inmate locator indicated
     that petitioner had been released from prison on December 11, 2019. (Doc. No. 12 at 2.) The
28   undersigned conducted a search, which revealed the same information.
                                                      1
     Case 1:19-cv-01190-DAD-HBK Document 14 Filed 03/08/21 Page 2 of 2


 1   recommendations were returned to the court as undeliverable. Plaintiff has not filed objections or

 2   updated his address of record, and the time to do so has since passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and by proper analysis.

 6          Having determined that petitioner is not entitled to habeas relief, the court now turns to

 7   whether a certificate of appealability should issue. The federal rules governing habeas cases

 8   brought by state prisoners require a district court issuing an order denying a habeas petition to

 9   either grant or deny therein a certificate of appealability. See Rules Governing § 2254 Case, Rule

10   11(a). A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal, rather an

11   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

12   (2003); see 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only with a

13   certificate of appealability). A judge shall grant a certificate of appealability “only if the

14   applicant has made a substantial showing of the denial of a constitutional right” 28 U.S.C.

15   § 2253(c)(2), and the certificate must indicate which issues satisfy this standard, 28 U.S.C.

16   § 2253(c)(3). In the present case, the court finds that reasonable jurists would not find the court’s

17   rejection of petitioner’s claims to be debatable or conclude that the petition should proceed

18   further. Moreover, it appears at this time that any alleged error has been corrected by his release.

19   Thus, the court declines to issue a certificate of appealability.

20          Accordingly:
21                  1.      The findings and recommendations issued on May 12, 2020 (Doc. No. 12)

22                          are adopted in full;

23                  2.      The petition for writ of habeas corpus is dismissed;

24                  3.      The court declines to issue a certificate of appealability; and

25                  4.      The Clerk of Court is directed to close this case.

26   IT IS SO ORDERED.
27
        Dated:     March 8, 2021
28                                                          UNITED STATES DISTRICT JUDGE
                                                        2
